DETAILED ACTION
This office action is in response to the amendment filed December 15, 2021 in which claims 1, 4, 6-17, 19, and 21-26 are presented for examination and claims 2, 3, 5, 18, and 20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 4, 9, 10, 14, 16, 17, 21, 23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Although Examiner acknowledges that current amendments to the specification as well as the cancelation of certain claims overcome the majority of the bases of objection detailed in the prior office action, the drawings remain objected to for failing to depict the first channel as recited in claim 15 and for failing to depict the first and second passageways as recited in claim 25 (see updated objection, below).  The objection is maintained.

Applicant’s Second Argument:  Objection to claims 13 and 19 for dependency issues should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of independent claims 1 and 12 under 35 USC 102 over WO 2017/189130 Durham et al. should be withdrawn because Durham does not teach, suggest, or disclose an eyewear with a frame having all the recited elements of claims 1 and 12.  Rather, the eyewear of Durham has an outrigger system comprising the recited elements of claims 1 and 12.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  In a fully assembled configuration of eyewear 10, as depicted see below).  

Applicant’s Fourth Argument:  Rejection of claims 9, 10, and 19 under 35 USC 103 over Durham in view of US Pub No. 2014/0157496 Ginther et al. should be withdrawn at least because Ginther does not correct the alleged deficiencies of Durham.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  As detailed above, Examiner respectfully disagrees with Applicant’s arguments regarding Durham and independent claims 1 and 12.  However, current amendments to claim 9 further specifying the orientation of the first and second slots relative to the first and second rip-off interfaces, respectively, overcomes the rejection over Durham in view of Ginther.  The rejection of claim 10 is also overcome at least for claim 10 depending from claim 9.  As claim 19 was not amended similarly to claim 9, it remains rejected under 35 USC 103 over Durham in view of Ginther.  The rejection is withdrawn as to claims 9 and 10 but maintained as to claim 19.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first channel as  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second passageways as recited in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to provide proper antecedent basis for all claim limitations including the first and second passageways as recited in claim 25.  No new matter should be entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 18 recites the limitation “a second portion of the film.”  However, for purposes of proper 
Claim 12 is objected to because of the following informalities:  Claim 12, lines 3-4 recite the limitation “the lens cavity.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a lens cavity.” 
Claim 12 is objected to because of the following informalities:  Claim 12, lines 9-10 recite the limitation “the front of the first lateral end.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a front of the first lateral end.”
Claim 12 is objected to because of the following informalities:  Claim 12, lines 14-15 recite the limitation “the front of the second lateral end.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a front of the second lateral end.”
Claim 17 is objected to because of the following informalities:  Claim 17 recites the limitation “the rear side of the frame body.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a rear side of the frame body.” 
Claim 25 is objected to because of the following informalities:  Claim 25, line 17 recites the limitation “a second portion of the film.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the second portion of the film.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11-13, 15, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/189130 Durham et al. (Durham).
Regarding claim 1, Durham discloses an eyewear (10), comprising:
a frame (the frame comprises both “frame 20” as well as all the portions of “outrigger locking system 100” except for roll-off system 190) having a first lateral end and an opposing second lateral end (annotated Fig. 3, see below; paras. 0031, 0042), the frame defining a lens cavity (para. 0034), the first lateral end having a first slot therethrough and positioned laterally adjacent the lens cavity, and a second lateral end annotated Figure 3);
a lens (80) disposed within the lens cavity of the frame (see at least Figs. 1-3; paras. 0031, 0034); and
a roll-off system (190) including:
	a first canister (180) at least partially integrally formed with the first lateral end of the frame and in communication with the first slot (annotated Fig. 3; para. 0056), the first canister defining a first interior cavity (188) configured to store a roll of film (not numbered; para. 0059) with a first portion of the film extending from the first interior cavity, through the first slot, and to the lens (see especially Fig. 16A and annotated Fig. 3; para. 0059);
	a second canister (170) at least partially integrally formed with the opposing second lateral end of the frame and in communication with the second slot (annotated Fig. 3; para. 0056), the second canister defining a second interior cavity (178) configured to receive a second portion of the film from the roll of film with the second portion of the film extending from the lens, through the second slot and into the second canister (see especially Fig. 16B and annotated Fig. 3; para. 0059).
	an actuator mechanism (192,194) configured to facilitate selectively dispensing the strip of film from the first canister, through the first slot, across the lens, through the second slot, and into the second canister (annotated Fig. 3; para. 0059).
Examiner respectfully asserts that although Durham discloses “frame 20” and “outrigger locking system 100” using separate terms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in a 
Examiner respectfully notes that claim 1 is deemed a product-by-process claim.  Claim 1 recites the first and second canisters being “at least partially integrally formed with … the frame.”  The process by which the end resultant product is constructed (i.e. forming integrally) is not germane to the end resultant product, absent any positively recited, patentably defining structure.  Therefore, because Durham discloses the frame and first and second canisters, the reference anticipates or at least makes obvious the claimed invention (see MPEP 2113).

    PNG
    media_image1.png
    994
    671
    media_image1.png
    Greyscale

Regarding claim 6, Durham further discloses eyewear wherein the first canister includes:
a first housing (182) integrally formed with the frame and in communication with the first slot (see especially Figs. 15A, 16A, and 17A; paras. 0056, 0058); and
a first cap (184) detachably coupled to the first housing to facilitate selectively accessing and enclosing the first interior cavity of the first canister (see especially Figs. 15A, 16A, and 17A; paras. 0056, 0058).
Examiner respectfully notes that claim 6 is deemed a product-by-process claim.  Claim 6 recites the first housing “integrally formed with the frame.”  The process by which the end resultant product is constructed (i.e. forming integrally) is not germane to the end resultant product, absent any positively recited, patentably defining structure.  Therefore, because Durham discloses the frame and the first housing, the reference anticipates or at least makes obvious the claimed invention (see MPEP 2113).

Regarding claim 7, Durham further discloses eyewear wherein the second canister includes:
a second housing (172) integrally formed with the frame and in communication with the second slot (see especially Figs. 15B, 16B, and 17B; paras. 0056-0057); and
a second cap (174) detachably coupled to the second housing to facilitate selectively accessing and enclosing the second interior cavity of the second canister (see especially Figs. 15B, 16B, and 17B; paras. 0056-0057).
Examiner respectfully notes that claim 7 is deemed a product-by-process claim.  Claim 7 recites the second housing “integrally formed with the frame.”  The process by i.e. forming integrally) is not germane to the end resultant product, absent any positively recited, patentably defining structure.  Therefore, because Durham discloses the frame and the second housing, the reference anticipates or at least makes obvious the claimed invention (see MPEP 2113).

Regarding claim 8, Durham further discloses eyewear wherein the actuator mechanism includes a pull-cord (194) configured to facilitate manually dispensing the strip of film between the first canister and the second canister (see at least Figs. 1-3; para. 0059).

Regarding claim 11, Durham further discloses eyewear wherein the lens is removable (para. 0025).

Regarding claim 12, Durham discloses a frame (the frame comprises both “frame 20” as well as all the portions of “outrigger locking system 100” except for roll-off system 190) for eyewear (10) (para. 0031), comprising:
a frame body having a first lateral end and an opposing second lateral end (annotated Fig. 3), the first lateral end having a first slot therethrough laterally adjacent to a lens cavity (para. 0034), and the second lateral end having a second slot therethrough laterally adjacent to the lens cavity (see especially Figs. 16A-16B and annotated Fig. 3; para. 0059);
a first canister (180) at least partially integrally formed with the first lateral end of the frame body and in communication with the first slot (see Fig. 16A and annotated Fig. 3; para. 0056), the first canister defining a first interior cavity (188) configured to store a roll of film with a first portion of the film extending from the first interior cavity, through the first slot and over a front of the first lateral end (see especially Fig. 16A and annotated Fig. 3; para. 0059); and
a second canister (170) at least partially integrally formed with the opposing second lateral end of the frame body and in communication with the second slot (annotated Fig. 3; para. 0056), the second canister defining a second interior cavity (178) configured to receive a strip of film from the roll of film with a second portion of the film extending over a front of the second lateral end, through the second slot and into the second interior cavity (see especially Fig. 16B; para. 0059).
Examiner respectfully asserts that although Durham discloses “frame 20” and “outrigger locking system 100” using separate terms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in a fully-assembled configuration of eyewear 10 such as depicted in Fig. 3, that the combination of “frame 20” and “outrigger locking system 100” could together properly be considered a “frame” of an eyewear.
Examiner respectfully notes that claim 12 is deemed a product-by-process claim.  Claim 12 recites the first and second canisters being “at least partially integrally formed with … the frame.”  The process by which the end resultant product is constructed (i.e. forming integrally) is not germane to the end resultant product, absent any positively recited, patentably defining structure.  Therefore, because Durham discloses the frame and first and second canisters, the reference anticipates or at least makes obvious the claimed invention (see MPEP 2113).

Regarding claim 13, Durham further discloses a frame wherein the first canister includes:
a first housing (182) integrally formed with the frame body and in communication with the first slot (see especially Figs. 15A, 16A, and 17A; paras. 0056, 0058); and
a first cap (184) detachably coupled to the first housing to facilitate selectively accessing and enclosing the first interior cavity of the first canister (see especially Figs. 15A, 16A, and 17A; paras. 0056, 0058).
Examiner respectfully notes that claim 13 is deemed a product-by-process claim.  Claim 13 recites the first housing “integrally formed with the frame body.”  The process by which the end resultant product is constructed (i.e. forming integrally) is not germane to the end resultant product, absent any positively recited, patentably defining structure.  Therefore, because Durham discloses the frame body and the first housing, the reference anticipates or at least makes obvious the claimed invention (see MPEP 2113).

Regarding claim 15, Durham further discloses a frame wherein the first lateral end defines a first slot (annotated Fig. 3) and a first channel (the first channel is the area adjacent to the slot within cavity 188) extending from the first slot through the first lateral end to the first interior cavity of the first canister (see especially Fig. 16A).

Regarding claim 22, Durham further discloses eyewear wherein the first lateral end of the frame has a first band interface configured to releasably connect a first end of see Figs. 2 and 19; para. 0055).

Regarding claim 24, Durham further discloses a frame further comprising an actuator mechanism (192,194) coupled to the second canister and configured to facilitate selectively dispensing the strip of film from the first canister, through the first slot, across a front of the frame, through the second slot, and into the second canister (annotated Fig. 3; para. 0059).

Regarding claim 25, Durham discloses an eyewear (10), comprising:
a frame (the frame comprises both “frame 20” as well as all the portions of “outrigger locking system 100” except for roll-off system 190) having a first lateral end and an opposing second lateral end (annotated Fig. 3), the frame defining a lens cavity (para. 0034), the first lateral end having a first passageway formed therein and laterally outboard of the lens cavity, and the second lateral end having a second passageway formed therein and laterally outboard of the lens cavity (annotated Fig. 3; inasmuch as currently claimed, at least portions of the frame are disposed laterally outboard of the lens cavity; Examiner respectfully notes that claim 25 does not recite, for example, that the first and second passageways are formed completely laterally outboard of the lens cavity);
a lens (80) in the lens cavity and removably connected to the frame (para. 0025); and
190) including:
	a first canister (180) at least partially integrally formed with the first lateral end of the frame and in communication with the first passageway (annotated Fig. 3; para. 0056), the first canister configured to store a roll of film with a first portion of the film extending from the first canister, through the first passageway and to the lens (see especially Fig. 16A and annotated Fig. 3; para. 0059);
	a second canister (170) at least partially integrally formed with the second lateral end of the frame and in communication with the second passageway (annotated Fig. 3; para. 0056), the second canister configured to receive a second portion of the film from the roll of film with a second portion of the film extending across the lens, through the second passageway and into the second canister (see especially Fig. 16B and annotated Fig. 3; para. 0059); and
	an actuator mechanism (192,194) connected to the second canister and configured to facilitate selectively dispensing the strip of film from the first canister, through the first passageway, across the lens, through the second passageway, and into the second canister (annotated Fig. 3; para. 0059).
Examiner respectfully asserts that although Durham discloses “frame 20” and “outrigger locking system 100” using separate terms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in a fully-assembled configuration of eyewear 10 such as depicted in Fig. 3, that the combination of “frame 20” and “outrigger locking system 100” could together properly be considered a “frame” of an eyewear.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Durham (as applied to claim 12, above) in view of US Pub No. 2014/0157496 Ginther et al. (Ginther).
Regarding claim 19, Durham discloses a frame as recited in claim 12, above.
Durham does not disclose a frame wherein the first lateral end of the frame body defines a first rip-off interface and the opposing second lateral end of the frame body defines a second rip- off interface, and wherein the first rip-off interface and the second rip-off interface are configured to facilitate detachably coupling a rip-off film sheet across a lens received within the frame.
However, Gunther teaches a frame (see Figs. 52-53) wherein the first lateral end of the frame body defines a first rip-off interface (1409) (see Fig. 52; paras. 0409, 0411-0414) and the opposing second lateral end of the frame body defines a second rip- off interface (1409) (see Fig. 52; paras. 0409, 0411-0414), and wherein the first rip-off interface and the second rip-off interface are configured to facilitate detachably coupling a rip-off film sheet across a lens received within the frame (paras. 0409, 0411-0414).
Durham and Ginther teach analogous inventions in the field of eyewear frames.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the eyewear frame of Durham to include the rip-off interfaces as taught by Ginther because Ginther teaches that this configuration is known in the art and would allow the same eyewear to be used with either a roll-off system or a tear-off system depending on the wearer preference or activity (para. 0412).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F Griffin Hall/Primary Examiner, Art Unit 3732